Citation Nr: 0636015	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-23 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel 


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1954, and from July 1955 to July 1970.  The veteran died in 
February 2003.  The appellant is his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).  A personal hearing was held before the 
undersigned Veterans Law Judge in September 2006.  Subsequent 
to that hearing, in October 2006, the appellant submitted 
additional evidence, and waived RO consideration of that 
evidence.  38 C.F.R. § 20.1304 (2006).

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2003; the immediate 
cause of death was metastatic bladder cancer. 

2.  At the time of the veteran's death, he was service 
connected for a low back disability, rated 40 percent 
disabling; bilateral hearing loss, rated 30 percent 
disabling; left shoulder disability, rated 20 percent 
disabling; right knee disability rated 10 percent disabling; 
left knee disability rated right thigh scar, rated 0 percent 
disabling.  His combined evaluation was 70 percent.  

3.  The veteran participated in one or more tests involving 
the atmospheric detonation of a non-US nuclear device while 
aboard a KC-135 refueling tanker.  

4.  The veteran's bladder cancer, the cause of his death, is 
presumed to have been the result of participation in an 
inservice radiation-risk activity.  


CONCLUSIONS OF LAW

1.  Bladder cancer is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. § 
3.307, 3.309 (2006).

2.  A disability incurred in service contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §1310(a) (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The VA is required to notify the appellant of any evidence 
that is necessary to substantiate her claim, as well as the 
evidence VA will attempt to obtain and which evidence she is 
responsible for providing.  The appellant should also be 
informed to submit all relevant evidence she has in her 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to 
elements of a claim, including the effective date of the 
grant of the benefit.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In this decision, the Board is granting the greatest benefit 
the appellant can receive under the circumstances, service 
connection for the cause of the veteran's death.  Obviously 
then, any failure to notify or assist her pursuant to the 
VCAA is inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Similarly, the appellant has proffered alternate theories 
regarding entitlement to service connection for the cause of 
the veteran's death.  However, in light of the grant based on 
the veteran's inservice participation in a nuclear test and 
his subsequent bladder cancer, discussed below, these 
alternate theories need not be considered.  

B.  Analysis

A review of the claims file reveals that the veteran's 
service medical records were negative for a diagnosis of any 
cancer.  The claims file demonstrates that metastatic bladder 
cancer was diagnosed 2002.  The veteran died on February [redacted], 
2003; the immediate cause of death was metastatic bladder 
cancer.  

At the time of the veteran's death, he was service connected 
for a low back disability, rated 40 percent disabling; 
bilateral hearing loss, rated 30 percent disabling; a left 
shoulder disability, rated 20 percent disabling; a right knee 
disability rated 10 percent disabling; a left knee disability 
rated 10 percent disabling; and a right thigh scar, rated 0 
percent disabling.  His combined evaluation was 70 percent.  

The appellant, the veteran's widow, asserts that service 
connection for the cause of the veteran's death is warranted 
because the veteran's bladder cancer was caused by inservice 
exposure to radiation.  Specifically, the appellant asserts 
that the veteran was exposed to radiation in service when he 
assigned to the 34th and 38th Strategic Reconnaissance 
Squadron in 1968, and was aboard flights monitoring the 
French atmospheric nuclear testing in the South Pacific.  She 
notes that lead curtains covered the windows of the airplane, 
and the crew was given radiation dosimetry badges.  She also 
notes that he bled under his skin, had rashes, and had 
unexplained bruises during the 1970's.  She contends that 
these symptoms were the first indication that his inservice 
exposure to radiation was damaging his health.  She notes 
that her husband worked as an accountant after service, and 
he could not have been exposed to radiation after service.  

The appellant submitted several statements from US Air Force 
(USAF) personnel who noted that the veteran was aboard a KC-
135 refueling tanker supporting the aircraft who observed 
French nuclear testing in the South Pacific.  They also noted 
that they could not state how close the veteran's plane came 
to the detonation site or state the amount of radiation that 
the veteran's plane was exposed to, but that they believed 
that the veteran was probably exposed to radiation during 
these flights.  The appellant also submitted evidence from 
fellow servicemen noting that a greater than average number 
of servicemen who flew on these missions with her deceased 
husband contracted various cancers, and that some of them 
were granted service connection for these cancers due to this 
radiation exposure.  

A letter dated in August 2004 from the USAF Technical 
Applications Center (AFTAC), which is primarily responsible 
for researching participation of USAF personnel in foreign 
nuclear testing, stated that the veteran did participate in 
missions relating to non-US nuclear tests, but it was highly 
unlikely that the veteran was exposed to any ionizing 
radiation.  AFTAC stated that historical records showed that 
the KC-135 aircraft were kept at a minimal distance of 
approximately 120 kilometers from any detonation.  In 
addition, the research conducted found no reference to 
radiation contamination of KC-135's, hence there was no data 
from which a dose estimate could be calculated.  

Another letter received in March 2005 from the same point-of-
contact from the Office of Inspector General of AFTAC stated 
now in support of the appellant  that the veteran 
participated in aerial missions which required his aircraft 
to be "on-site" at the time of detonation, "thereby 
fulfilling the requirement" that the veteran participated in 
a radiation-risk activity, i.e., the onsite participation in 
a test involving the atmospheric detonation of a non-US 
nuclear test set forth in VA regulations.  The letter 
concluded that AFTAC recognized that the appellant had no 
obligation under VA law to demonstrate that the veteran was 
exposed to radiation in service or that the cancer, which 
resulted in his death, was due to radiation exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for bladder cancer will be presumed if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When a radiation-exposed veteran manifests cancer of the 
urinary tract, including the urinary bladder, the disorder 
shall be considered to have been incurred in or aggravated 
during active military, naval, or air service, 
notwithstanding that there is no record of evidence of such 
disease during a period of such service.  38 U.S.C.A. § 
1112(c)(1), (c)(2)(O); 38 C.F.R. § 3.309(d)(1), (d)(2)(xv), 
and NOTE.  The term "radiation-exposed veteran" means a 
veteran who, while serving on active duty, participated in a 
radiation-risk activity.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device (without regard to 
whether the nation conducting the test was the United States 
(US) or another nation).  38 U.S.C.A. § 1112(c)(3)(B)(i); 
38 C.F.R. § 3.309(d)(3)(ii)(A).  The term "atmospheric 
detonation" includes underwater nuclear detonations.  
38 C.F.R. § 3.309(d)(3)(D)(3)(ii).  The term "onsite 
participation" means, in part, that, during the official 
operational period of an atmospheric nuclear test performance 
of official military duties in connection with aircraft used 
in direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(D)(3)(iv)(A).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A review of the record, discussed above, notes that the AF 
department responsible for researching participation of USAF 
personnel in foreign nuclear testing found that the veteran 
participated in one or more on-site detonations of a non-US 
nuclear device, a radiation-risk activity.  That is, with 
reasonable doubt being resolved in the appellant's favor, it 
appears that the March 2005 document was intended to 
supersede the earlier report as well as to provide the 
supportive documentation necessary to show the requisite 
radiation exposure.  38 C.F.R. § 3.102.   The veteran 
subsequently was diagnosed with bladder cancer.  Therefore, 
service connection for the veteran's bladder cancer is 
presumed.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309, supra.  
As metastatic bladder cancer is listed on the veteran's death 
certificate as the immediate cause of his death, service 
connection for the cause of the veteran's death is warranted.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312, supra. 




ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


